department of the treasury internal_revenue_service washington d c tax exempt and cover eon es date jun yoai contact persan ced ueag was ogee f4y3 2po- of yghs yeye e4-06 identification_number telephone number o8 cpbzlez-6 t eo b2 employer_identification_number legend m n dear sir or madam - this is in reply to the letter of date regarding the proposed transfer of all of m's assets to m has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the cade n has been recognized as exempt under sec_50i c of the code and is a private_foundation within the meaning of sec_509 the trustees of m have concluded that a corporate form affords a superior organizational and operational structure than a_trust does furthermore questions as fo lega obligations of the entity and its officers as well as the status and relative roles of various persons are better defined and understood in terms of corporate law than trust law accordingly n was incorporated to be the transferee of all of m's assets after the transfer of assets from m n will continue to carry on the purposes and charitable goals currently carried on by m in addition management of the assets will remain under the control of the individual who is currently the managing trustee of m it is expected that m will cease operating shortly after the transfer of all its assets to n it will then notify the internal_revenue_service of its termination and file final tax returns the following rulings have been requested the proposed transfer will not result in the termination of m's private_foundation_status within the meaning of sec_507 or the imposition of any termination_tax pursuant to sec_507 but will constitute an other adjustment organization or reorganization between private_foundations within the meaning of sec_507 because it is a significant disposition of assets to one or more private_foundations within the meaning of section c of the income_tax regulations after m transfers its assets to n and subsequently notifies the internal_revenue_service of its intent to terminate under sec_507 no tax will be due pursuant to sec_507 because m will have no assets re under sec_507 and sec_1_507-3 of the regulations n will riot be treated newly-created organization asa under sec_1_507-3 n will be treated as if it were m for purposes of chapter and - sec_507 through of the code the transfer from m to n will not constitute either a flagrant act or failure to act or one of a series of repeated acts or failures to act giving rise to liability for tax under chapter of the code the proposed transfer will not give rise to net_investment_income and will not constitute a sale_or_other_disposition within the meaning of sec_4940 of the code the proposed transfer will not constitute an act of self-dealing within the meaning of sec_4941 of the code between m and n and will not result in the imposition of any_tax under sec_4941 of the code m's distribution requirement for the taxable_year of the proposed transfer may be fulfilled by n m will not be required to comply with the recordkeeping requirements of sec_4942 b and m will not be subject_to tax pursuant to sec_4942 of the code m's transfer of all of its assets to n as a controlled private_foundation may in itself be counted towards satisfaction of m's charitable distribution_requirements under sec_4942 of the code if and to the extent that sec_4942 of the code is met any excess qualifying distributions carryover of m under sec_4942 of the code will carried over to n and may be used by n to meet its distribution_requirements under secti of the code be ion the transfer will not result in the imposition of any_tax under sec_4943 of the code the transfer will not result in the imposition of any_tax under sec_4944 of the code as an investment jeopardizing m's exempt_purpose the proposed transfer will not constitute a taxable_expenditure under sec_4945 an not be required to exercise expenditure_responsibility with respect to the transfer id m will n not m will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility as to grants made by m prior to the proposed transfer under sec_1 507-i b and a i of the regulations n will not be required to file the annual information_return required by sec_6033 of the code for any taxable_year following the taxable_year in which the proposed transfer occurs if during the subsequent taxable years m has neither legal nor equitable_title to any assets and engages in no acti ivity provided that upon m's liquidation and dissolution under state law m will file a returned required by sec_6043 the reasonable legal accounting and other expenses_incurred by m in connection with obtaining the ruling requested herein will not constitute taxable_expenditures for purposes of sec_4945 of the code a bs re sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_507 of the cade concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation sec_4940 of the code imposes an excise_tax on the net_investment_income of a private_foundation sec_4940 l of the code defines the net_investment_income of a private_foundation as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 sec_4940 of the code defines the gross_investment_income as the amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4940 of the code provides that there shall be taken into account only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties and property used for the production_of_income included in computing the tax imposed by sec_511 section a of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code sec_4941 d i e of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code imposes an excise_tax on a private_foundation which fails to meet the distributions requirements set forth in sec_4942 sec_4942 of the code defines the term distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the term qualifying_distribution includes a contribution to a sec_501 organization if not later than the close of the first taxable_year after its taxable_year in which a contribution is received such organization makes a distribution equal to the amount of such contribution and the private_foundation making the contribution maintains adequate_records on the re distribution sec_4942 of the code provides for the adjustment of the distributable_amount where distributions during prior years have exceeded income sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code defines the term excess_business_holdings as the amount off stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings within the meaning of sec_4943 and sec_4944 of the code provides for the imposition of an excise_tax on investments which jeopardize the carrying out of any of the exempt purposes of a private_foundation sec_4945 of the code imposes an excise_tax upon a private foundation's making of any taxable_expenditures as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides the term expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purposes for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 b of the code defines the term disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_6033 of the code requires that every organization_exempt_from_taxation under sec_501 with certain exceptions which are not applicable here shall file an annual return sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file a return with respect to its dissolution sec_1 507-i a of the regulations provides in general that the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination section 507-i b of the regulations provides that if a private_foundation transfers ail or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable re -- sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer if it has no legal or equitable_title to any assets an does not engage in any activities sec_1_507-3 of the regulations provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization section a i of the regulations provides that a transferee organization shall succeed to the aggregate tax_benefit of the transferor organization section a and of the regulations describe in particular terms the treatment to be accorded assets transferred pursuant to a sec_507 reorganization under chapter and other provisions where the transferee organization succeeds to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code big_number a of the regulations provides that where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shail not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor sec_1_507-3 of the regulations provides that the transitional and other rules regarding chapter of the code set forth in sec_1_507-3 ji a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 had not be effected sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 b of the code sec_53_4944-1 i of the foundation and similar excise_tax regulations states that with certain exceptions an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have 2ys re failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return -the determination as to whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 however certain types of investments such as an investment in futures require close scrutiny to determine whether foundation managers have met the requisite standard of ordinary business care and prudence sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revrul_78_387 c b concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code the information submitted establishes that m intends to transfer all of its assets to n n is a private_foundation and because m has the same managing director as n does n is considered a controlled organization for the purposes of sec_507 and chapter of the code as the successor to m the transitional and other rules regarding chapter of the code set forth in sec_1_507-3 ii a through g apply to n furthermore n is not considered a newly created organization and is treated in the same manner as m would be for the purposes of chapter and sec_507 through its assets to n m intends to notify the service of its intent to terminate its private_foundation_status and comply with the notice and other requirements of sec_507 of the code after m transfers all based on the information submitted and the representations made we hold that the proposed transfer will not result in the termination of m's private_foundation_status within the meaning of sec_507 or the imposition of any termination_tax pursuant to sec_507 but will constitute an other adjustment organization or reorganization between private_foundations within the meaning of sec_507 because it is a significant disposition of assets to one or more private_foundations within the meaning of section c of the income_tax regulations after m transfers its assets to n and subsequently notifies the internal_revenue_service of its intent to terminate under sec_507 no tax will be due pursuant to sec_507 because m will have no assets re under sec_507 and section a i of the regulations n will not be treated as a newly-created organization under sec_1_507-3 n will be treated as if it were m for purposes of chapter and sec_507 through of the code the transfer from m to n will not constitute either a flagrant act or failure to act or one of a series of repeated acts or failures to act giving rise to liability for tax under chapter of the code the proposed transfer will not give rise to net_investment_income and will not constitute a sale_or_other_disposition within the meaning of sec_4940 of the code the proposed transfer will not constitute an act of self-dealing within the meaning of sec_4941 of the code between m and n and will not result in the imposition of any_tax under sec_4941 of the code m's distribution requirement for the taxable_year of the proposed transfer may be fulfilled by n m will not be required to comply with the recordkeeping requirements of sec_4942 and m will not be subject_to tax pursuant to sec_4942 of the code m's transfer of all of its assets to n as a controlled private_foundation may in itself be counted towards satisfaction of m's charitable distribution_requirements under sec_4942 of the code if and to the extent that sec_4942 of the code is met any excess qualifying distributions carryover of m under sec_4942 of the code will be carried over to n and may be used by n to meet its distribution_requirements under sec_4942 of the code the transfer will not result in the imposition of any_tax under sec_4943 of the code the transfer will not result in the imposition of any_tax under sec_4944 of the code as an investment jeopardizing m's exempt_purpose the proposed transfer will not constitute a taxable_expenditure under sec_4945 and m will not be required to exercise expenditure_responsibility with respect to the transfer n not m will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility as to grants made by m prior to the proposed transfer under section 507-i b and a i of the regulations n will not be required to file the annual information_return required by sec_6033 of the code for any taxable_year following the taxable_year in which the proposed transfer occurs if during the subsequent taxable years m has neither legai nor equitable_title to any assets and engages in no activity provided that upon m's liquidation and dissolution under state law m will file a returned required by sec_6043 the reasonable legal accounting and other expenses_incurred by m in connection with obtaining the ruling requested herein will not constitute taxable_expenditures for purposes of sec_4945 of the code because this letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual information_return form_990-pf 2sd ne this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerely yours s terrell m berkovsky manager exempt_organizations technical group
